ACCEPTED
                                                                                          04-14-00886-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                    4/17/2015 10:42:50 AM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK

                        NO. 04-14-00886-CV
__________________________________________________________________
                                                          FILED IN
                                                   4th COURT OF APPEALS
                    IN THE COURT OF APPEALS         SAN ANTONIO, TEXAS
         FOURTH COURT OF APPEALS DISTRICT OF TEXAS04/17/2015 10:42:50 AM
                       SAN ANTONIO, TEXAS            KEITH E. HOTTLE
                                                           Clerk
__________________________________________________________________

                            CITY OF SAN ANTONIO,

                                                        APPELLANT,

                                          V.

                HAYS STREET BRIDGE RESTORATON GROUP


                                            APPELLEE
__________________________________________________________________

                    JOINT MOTION TO ABATE
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT:

      Appellant and Appellee file this joint motion to abate the appeal of this case

for ninety (90) days and for cause, state as follows:

                                          I.

      Pursuant to this Court’s Order of February 9, 2015, the parties to this appeal

conducted a mediation on March 30, 2015. The parties did not settle their dispute

at the mediation, but the parties wish to continue their discussions to determine if a

resolution is possible. It is anticipated that the parties may need ninety (90) days to

make this determination.

                                          -1-
                                     PRAYER

      For these reasons, the parties pray that this appeal be abated or stayed for 90

days and for such other relief to which they may be entitled.

                                       Respectfully submitted,

                                       CITY OF SAN ANTONIO
                                       Deborah Lynne Klein, Attorney IV
                                       State Bar No. 11556750
                                       Office of the City Attorney
                                       Litigation Division
                                       111 Soledad Street, 10th Floor
                                       San Antonio, TX 78205
                                       (210) 207-8919 – Phone
                                       (210) 207-4357 – Fax
                                       deborah.klein@sanantonio.gov

                                       LAW OFFICE OF DAN POZZA
                                       239 E. Commerce Street
                                       San Antonio, TX 78205
                                       (210) 226-8888 – Phone
                                       (210) 224-6373 – Fax
                                       danpozza@yahoo.com

                                       /s/Dan Pozza
                                       State Bar No. 16224800
                                       ATTORNEYS FOR APPELLANT

                                       /s/Amy Kastely
                                       State Bar No. 24006638
                                       Attorney at Law
                                       233 Lotus Avenue
                                       San Antonio, TX 78210
                                       (210) 216-3241 – Phone
                                       (210) 436-3559 – Fax
                                       amykastely@fastmail.fm
                                       ATTORNEY FOR APPELLEE



                                         -2-